Fourth Court of Appeals
                               San Antonio, Texas
                                     August 17, 2018

                                   No. 04-18-00258-CV

             THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS
                   ($38,400.00) UNITED STATES CURRENCY,
                                    Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI00346
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Discovery is hereby DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court